Citation Nr: 0509598	
Decision Date: 03/31/05    Archive Date: 04/07/05

DOCKET NO.  00-14 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for heart disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from September 1973 
to February 1977 and had periods of service in the Georgia 
Army National Guard from 1988 to 1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

In March 2003, the veteran testified at a hearing before the 
undersigned at the Board's central office in Washington, D.C.  
In July 2003, the Board remanded the veteran's claim to the 
RO for further evidentiary and procedural development.

The Board notes that, in an unappealed June 2003 rating 
decision, the RO denied the veteran's claim for service 
connection for bilateral pes planus (claimed as a bilateral 
foot disability).  Thereafter, in December 2004, the veteran 
requested that the previously denied claim be reopened.  
Thus, the matter of whether new and material evidence has 
been submitted to reopen a claim of entitlement to service 
connection for bilateral pes planus (claimed as a bilateral 
foot disability) is referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The objective and competent medical evidence 
preponderates against a finding that the veteran has any 
currently diagnosed heart disease related to his period of 
active military service or during a period of active duty for 
training as documented by the service department.

2.  The veteran did not sustain a myocardial infarction, 
cardiac arrest or cerebrovascular accident during a period of 
inactive duty for training.




CONCLUSION OF LAW

Heart disease was not incurred in or aggravated by the 
veteran's periods of active military service, active duty for 
training or inactive duty training, nor may it be presumed to 
have been incurred during active military service.  
38 U.S.C.A. §§ 101(24), 106, 1101, 1110, 1112, 1113, 1131, 
1137, 5100-5103A, 5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims service connection for heart disease that 
originated during a Georgia Army National Guard Annual 
Physical Training weekend that he said occurred in August 
1995.

I.	Factual Background

Service medical records for the veteran's period of active 
duty from 1973 to 1977 indicate that when examined for 
enlistment into service in September 1973, the veteran's 
heart and vascular system were normal and he was found 
qualified for active service.  Clinical records are not 
referable to heart disease.  Blood pressure readings of 
118/94 and 138/92 were recorded in February and May 1976 
respectively; numerous other blood pressure readings during 
service ranged from 60 to 82 diastolic and 100 to 130 
systolic.  On a report of medical history completed in 
December 1976 when he was examined for separation from 
service, the veteran checked no to having palpitation or 
pounding heart or heart trouble and checked yes to having 
shortness of breath and pain or pressure in his chest.  When 
examined that day, his heart and vascular system were normal.  
Blood pressure was 120/80.

According to records prepared by the Georgia Army National 
Guard in August 2004, the veteran earned retirement points 
for performing active duty for training in May 1994 and May 
1995.  He earned retirement points for performing inactive 
duty for training on multiple dates in 1994 and 1995, 
including on August 4 and August 5, 1995.

Service medical records dated in June 1995 indicate that the 
veteran's chest x-ray was within normal limits. 

According to a statement of medical examination and duty 
status, completed in September 2004 by J.L., the veteran was 
on inactive duty for training from August 4 to August 6, 1995 
and experienced chest pain during the run portion of the 
"APFT" (army physical fitness test).  He was taken to the 
naval hospital where he remained overnight and was released.  

A service medical record dated August 5, 1995, reveals that 
the veteran was seen for complaints of chest cramps.  The 
record indicates he had a previous episode of similar pain on 
June 27, 1995, and three days earlier.  The diagnosis was  
atypical chest pain of uncertain etiology.  Blood pressures 
of 149/99, 107/60 and 118/69 were recorded on August 5.  
Results of an electrocardiogram (EKG) taken at the time were 
abnormal.

The veteran was hospitalized at Naval Hospital, Beaufort, 
South Carolina, from August 5 to August 6, 1995, according to 
a signed statement from a health information manager dated in 
September 2003.  A hospital record indicates the veteran was 
diagnosed with atypical chest pain and underwent 
electrographic monitoring.  An August 6, 1995 hospital record 
documents that a myocardial infarction was ruled out and the 
veteran was returned to light duty for two weeks.

A hospital radiology record dated August 21, 1995 reflects 
apical and inferior stress defects that showed normal 
perfusion on rest, consistent with myocardial ischemia.  The 
study was considered to be suboptimal.  

Private medical records from J.R., M.D., indicate that in May 
1996 the veteran had chest pain of unknown etiology and was 
at risk for coronary artery disease.  In December 1996 the 
veteran had atypical chest pain consistent with 
gastroesophageal reflux disease (GERD) and hypotension with 
no abnormalities of the cardiovascular system.  

On a February 1997 report of medical history, the veteran 
reported having recurrent chest pains and associated 
palpitations since August 1995.  On an undated examination 
report apparently completed at that time, results of the 
veteran's electrocardiogram (EKG) were abnormal and he was 
found not fit for duty.

Private hospital records dated in March 1997 indicate that 
the veteran had some atypical chest pain that was evaluated 
by Dr. R. and thought to be noncardiac.  VA records show 
blood pressure of 143/97 in September 1997 and an impression 
of hypertension in February 1998.

A May 1997 Memorandum for Medical Fitness for Retention, from 
the Georgia Army National Guard, reflects that the state 
medical review board found the veteran medically unfit for 
retention.

A June 1997 private hospital record indicates that the 
veteran's past medical history was significant for paroxysmal 
chest pain, not cardiac related.

In an October 1997 record entry, Dr. R. noted hypertension, 
abnormal stress test results, and that the veteran complained 
of atypical chest pain.  The physician indicated that the 
veteran refused cardiac catherization.

The veteran continued to complain of chest pain.  Private 
hospital records dated in February 1998 reflect that he was 
seen for complaints of chest pain.  The pertinent clinical 
impression was abnormal cardiac stress with anterolateral 
ischemia.   

VA medical records indicate that in October 1999 the veteran 
was seen with a history of chest pain provisionally diagnosed 
as atypical chest pain.  Results of an EKG taken in November 
1999 were interpreted as sinus bradycardia and early 
repolarization.  A rest EKG performed in December 1999 showed 
a normal sinus rhythm and nonspecific ST-T wave inferiorly, 
and a stress EKG showed sinus tachycardia.  A December 1999 
VA radiology report includes an impression of a normal 
myocardial perfusion scan.  

Private hospital records dated in June 2000 indicate that the 
veteran had angina thought to be non-cardiac-related.

Private hospital records dated in October 2000 indicate that 
the veteran complained of chest pain.  Results of an EKG 
taken at the time did not show evidence of a prior myocardial 
infarction.

When seen in July 2001, VA outpatient records include an 
assessment of atypical chest pain for which a cardiology 
consultation was requested.  Results of an EKG taken that 
month were normal and were interpreted to reflect that since 
December 1999, inferior T-wave changes resolved versus 
pseudonormalized.

According to a February 2002 VA outpatient cardiology 
consultation record, the veteran had a history of 
hypertension and chronic chest pain syndrome for years.  
Results of a 1995 stress test revealed anterior and inferior 
wall ischemia and a 1999 test revealed normal perfusion.  The 
veteran continued to relay exertional chest pain relieved 
with nitroglycerin.  The assessment was chest pain syndrome 
and left heart catherization was thought warranted given the 
veteran's long-standing chest pain and conflicting thallium 
scans, especially since disability was an issue. 

The VA medical records document that the veteran underwent 
cardiac catherization in April 2002.  The diagnosis was that 
the left anterior descending artery and left circumflex 
arteries had separate ostia.  

According to an October 2002 VA outpatient record entry, the 
veteran said his catherization study indicated he was all 
right, but it was noted that the test results were 
inconsistent.  Another October 2002 record reflects that the 
veteran had inconsistent thallium stress tests followed by 
cardiac catherization that showed normal coronaries.

In a February 2003 written statement, V.F., M.D., a 
cardiologist who attended at the veteran's cardiac 
catherization, said that the veteran had hypertension and 
chronic left-sided chest pain with left shoulder and arm pain 
for many years.  Because of the exertional nature of the pain 
and relief with nitroglycerin, the pain was deemed to be 
angina pectoris.  Dr. F. said that results of a 1995 stress 
test revealed anterior and inferior wall ischemia and 1999 
test results showed normal perfusion.  According to Dr. F., 
in view of the confusing stress test reports and ongoing 
chest pain, in April 2002, the veteran underwent a cardiac 
catherization performed by VA that revealed normal coronary 
arteries.  Dr. F. said that this confirmed that the veteran's 
chest pain was "NOT" angina pectoris.  The cardiologist 
said that the veteran's pain was "most likely 
musculoskeletal from the reflex sympathetic dystrophy in the 
right upper extremity."  

At his March 2003 Board hearing, and at his January 2002 
personal hearing at the RO, the veteran testified that during 
his initial period of active service he was seen once in the 
clinic for complaints of chest pain.  He denied having any 
medical treatment for a cardiac problem after his discharge 
until 1995.  The veteran stated that in early August 1995, he 
was on a weekend drill with the National Guard when he 
experienced chest pains and was briefly hospitalized at Naval 
Hospital Beaufort and told he had angina.  Prior to that 
time, the veteran said the only chest problem he had occurred 
in June 1995 when he saw a doctor for chest pain and was told 
it was due to GERD.  The veteran indicated that in 
approximately 1997, he learned that he had high blood 
pressure.

II.	Analysis

A.	Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Kuzma v. Principi, 341 
F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) 
(but see Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-
71 (Dec. 16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. 
Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
See also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

The Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.  

In August 2001 and August 2003, the RO provided the appellant 
with correspondence clearly outlining the duty-to-assist 
requirements of the VCAA.  In addition, the appellant was 
advised, by virtue of a detailed June 2000 statement of the 
case (SOC), and by supplemental statements of the case 
(SSOCs) issued during the pendency of this appeal, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We, therefore, believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the 
appellant's claim, and that the SOC and SSOCs issued by the 
RO clarified what evidence would be required to establish 
service connection.  He was also told in August 2003 to 
submit any reports he had.  The appellant responded to the 
RO's several communications with additional evidence and 
argument, thus curing (or rendering harmless) any previous 
omissions.  Furthermore, the November 2004 SSOC contained the 
new duty-to-assist regulation codified at 38 C.F.R. § 3.159 
(2004).  See Charles v. Principi, 16 Vet. App. 370, 373-74 
(2002).

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), infra; 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, that would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error. 

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding the matter being 
decided herein for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the veteran.  The Court 
of Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  In fact, the Court has stated, "The VCAA 
is a reason to remand many, many claims, but it is not an 
excuse to remand all claims."  Livesay v. Principi, 15 Vet. 
App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.	Discussion

Pursuant to 38 U.S.C.A. §§ 1110 and 1131, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  Even if there is no record of a 
cardiovascular- renal disease, including hypertension, in 
service, its incurrence in service will be presumed if it was 
manifest to a compensable degree within one year after active 
military service, if the claimant had 90 days of continuous 
active service during a period of war or after December 31, 
1946.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2004).  

Service connection may also be granted for disability 
resulting from disease or injury incurred or aggravated while 
performing active duty for training (ADT) or injury incurred 
or aggravated while performing inactive duty training (IADT).  
38 U.S.C.A. §§ 101(24), 106; 38 C.F.R. § 3.6.

Service-connected disability compensation may be paid only to 
a "veteran."  The term "veteran" is defined in 38 U.S.C.A. § 
101(2) as "a person who served in the active military, naval, 
or air service, and who is discharged or released therefrom 
under conditions other than dishonorable."  38 U.S.C.A. § 
101(24) defines the term "active military, naval, or air 
service" as including "active duty" and "any period of active 
duty for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty" as well as "any period of 
inactive duty training during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training."  The term "active duty" is defined in 
38 U.S.C.A. § 101(21) to include "full-time duty in the Armed 
Forces, other than active duty for training."  Further, 
"active duty for training" includes full-time duty performed 
by Reservists for training purposes.  38 U.S.C.A. § 101(22) 
(West 2002); 38 C.F.R. § 3.6(c).  "Inactive duty training" 
means duty (other than full-time duty) performed by a member 
os the National Guard of any State under 32 U.S.C. 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(d).  
Annual training is an example of ADT, while weekend drills 
are IADT.  As noted above, the appellant earned retirement 
points by performing ADT in the Georgia Army National Guard 
in May 1994 and May 1995 and performing IADT on multiple days 
in 1994 and 1995, including on August 4, 1995 and August 5, 
1995, and was discharged in 1997.

Thus, with respect to the appellant's Army National Guard 
service, service connection may only be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ADT or injury incurred or 
aggravated while performing IADT or myocardial infarction, 
cardiac arrest or cerebrovascular accident occurring during 
IADT.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131; 38 C.F.R. §§ 
3.6, 3.303, 3.304.  Service connection is not legally merited 
when the disability results from a disease process ocurring 
during IADT.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that VA's and the 
Court's interpretation of section 1110 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary, and 
therefore the decision based on that interpretation must be 
affirmed); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).

The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  Triplette 
v. Principi, 4 Vet. App. 45, 49 (1993), citing Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991).  It is equally clear, 
however, that the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, require professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).

The veteran has contended that service connection should be 
granted for heart disease.  The Board notes that the record 
shows that the veteran currently receives treatment for 
hypertension but that it contains conflicting evidence 
concerning whether or not the veteran currently has any other 
cardiovascular disease.  Electrocardiograms have been 
interpreted as abnormal (August 1995 and February 1997) and 
as normal (December 1999).  Stress thallium tests have been 
inconsistent but cardiac catheterization in April 2002 showed 
normal coronary arteries.  The cardiologist who performed 
that procedure concluded that the veteran's chest pain was 
not cardiac-related.  Because it is not completely clear from 
the record that the veteran does not have some cardiac 
disorder, the Board will assume for purposes of this decision 
that a cardiac disorder is present.  

The record demonstrates that no heart disease was found 
during the veteran's active military service or on separation 
from service in 1977.  Elevated blood presuure readings were 
recorded on 2 occasions in 1976, but a great number of other 
blood pressure readings during the veteran's active duty were 
well within normal limits.  The evidence does not show 
cardiac disease or hypertension during active duty nor are 
manifestations of cardiac disease or hypertension shown 
within one year of discharge in 1977.  Moreover, the veteran 
has not alleged that heart disease began during that period 
of service.  Nor is there evidence of heart disease beginning 
or becoming worse during a period of ADT, and the veteran 
does not so allege.  

With regard to periods of IADT, service connection can only 
be granted for the residuals of injury or for myocardial 
infarction, cerebrovascular accident or cardiac arrest 
occurring during the IADT.  Here, the veteran complained of 
chest pain while performing an army physical fitness test 
during IADT in August 1995.  However, neither myocardial 
infarction, cerebrovascular accident nor cardiac arrest was 
found at that time.  Myocardial infarction was specifically 
ruled out in an August 6, 1995 hospital record.  Subsequent 
medical records have also failed to show myocardial 
infarction, cerebrovascular accident or cardiac arrest, and, 
in fact, those records have failed to establish that the 
veteran has a heart disease other than hypertension.  For 
example, Dr. F. noted the veteran's conflicting stress test 
results and said that results of an April 2002 cardiac 
catherization were normal, thus confirming that the veteran's 
chest pain was "NOT" angina pectoris.  The cardiologist 
opined that the veteran's chest pain was most likely 
musculoskeletal from the reflex sympathetic dystrophy in the 
right upper extremity.  In any event, service connection 
cannot be awarded for any cardiac disease process based on 
IADT in the absence of myocardial infarction, cerebrovascular 
accident or cardiac arrest occurring during IADT; neither has 
been shown.  

The appellant is certainly capable of providing probative 
evidence of any symptomatology that he has experienced, but a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the degree of disability 
produced by the symptoms or the condition causing the 
symptoms.  See Routen v. Brown, supra; Robinette v. Brown, 8 
Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Espiritu v. Derwinski, 2 Vet. App. at 494.  See also 
Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).  Here, the 
appellant has not submitted any medical opinion or other 
medical evidence that supports his claim. Moreover, the 
preponderance of the probative and objective medical evidence 
now of record militates against a finding that the appellant 
has heart disease related to service or any incident thereof.  
38 U.S.C.A. §§ 101(24), 106, 1110, 1131, 5107(a); 38 C.F.R. 
§§ 3.1, 3.6, 3.303, 3.304.

When there is an approximate balance between evidence for and 
against a claim, the evidence is in equipoise, there is said 
to be a reasonable doubt, and the benefit of such doubt is 
given to the claimant.  38 U.S.C.A. § 5107(b); see Schoolman 
v. West, 12 Vet. App. 307, 310-11 (1999); 38 C.F.R. § 3.102.  
However, when the evidence for and against a claim is not in 
equipoise, then there is a preponderance of evidence either 
for or against the claim, there is no reasonable doubt, and 
the doctrine is inapplicable.  Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993).  Based upon the evidence of record, service 
connection for heart disease must be denied.


ORDER

Service connection for heart disease is denied.



	                        
____________________________________________
	HOLLY E. MOEHLMANN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


